DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal enhancement structure” and “expansion device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "the plurality of tubes". There is insufficient antecedent basis for this limitation in the claim. Further, since claim 10 recites a plurality of internal tubes, claims 12 and 13 each will be considered to be dependent from claim 10, and the limitation will be examined as --the plurality of internal tubes--.
Claim 19 recites the limitation "the plurality of side walls" in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, since claim 18 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416) in view of Howard (US 7,377,419).
Regarding claim 1, Kawasumi discloses an ice making assembly comprising:
an ice mold (62) defining a mold cavity;
an evaporator assembly in thermal communication with the ice mold, the evaporator assembly comprising:
a primary evaporator tube (65) placed in direct contact with the ice mold (refer to Fig. 1, and col. 4, lines 3-7).

However, Howard teaches a method of fabricating a heat exchanger (refer to Fig. 1), comprising a thermal enhancement structure (106) positioned within the heat exchanger tube (100), in order to improve heat transfer between a thermal fluid flowing within the tube, and therefore improving the thermal properties of the heat exchanger (refer to col. 1, lines 62-63 and col. 5, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kawasumi by providing a thermal enhancement structure positioned within in view of the teachings by Howard, in order to improve the thermal properties of the primary evaporator tube.

Regarding claim 2, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the ice mold comprises:
a top wall (61); and
a plurality of sidewalls (refer to Fig. 1) cantilevered from the top wall (61) and extending downward from the top wall (refer to Fig. 1, wherein the term “cantilevered” is being considered as a projecting structure fixed or supported at only one end).

Regarding claim 3, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses 

Regarding claim 5, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses wherein the top wall (61) defines a top width (refer to Fig. 3a below) and the mold cavity defines a max width (refer to Fig. 3a below), the top width being greater than 50 percent of the max width.

    PNG
    media_image1.png
    386
    538
    media_image1.png
    Greyscale

Regarding claim 7, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses the plurality of sidewalls, but fails to explicitly disclose comprising eight sidewalls forming a mold cavity having an octagonal cross section.
However, it appears that the ice making assembly of Kawasumi would operate equally well with the plurality of sidewalls comprising eight sidewalls forming a mold cavity having an octagonal cross section. Further, applicant has not disclosed that by 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the ice mold of Kawasumi to comprise eight sidewalls forming a mold cavity having an octagonal cross section because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kawasumi.

Regarding claim 8, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the ice making assembly comprises a plurality of ice molds (refer to Fig. 2a), the evaporator assembly (evaporator tube 65) being placed in thermal communication with each of the plurality of ice molds.

Regarding claim 9, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the thermal enhancement structure (106 by Howard) comprises copper foam (refer to col. 5, lines 10-11 by Howard).

Regarding claim 11, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses 

Regarding claim 15, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses a refrigeration loop (refer to the related art as can be seen from Fig. 8) comprising a condenser (12) and an expansion device (15) in serial flow communication with each other and with the evaporator assembly; and
a compressor (11) operably coupled to the refrigeration loop and being configured for circulating a flow of refrigerant through the refrigerant loop.

Regarding claim 16, Kawasumi discloses a method of forming an ice making assembly, comprising:
positioning a primary evaporator tube (65);
pressing the primary evaporator tube into a non-circular shape (refer to Fig. 6b) to increase the thermal contact in the primary evaporator tube;
attaching the primary evaporator tube (65) onto an ice mold (62) that defines a mold cavity.
While Kawasumi discloses the primary evaporator tube, Kawasumi fails to explicitly disclose positioning a thermal enhancement structure inside the primary evaporator tube, such that the primary evaporator tube is pressed to increase the thermal contact between the structure and the tube.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kawasumi by positioning a thermal enhancement structure inside the primary evaporator tube as taught by Howard such that the primary evaporator tube is pressed to increase the thermal contact between the structure and the tube, in order to improve the thermal properties of the primary evaporator tube.

Regarding claim 17, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the primary evaporator tube is brazed onto a top wall of the ice mold (refer to col. 6, lines 23-25).

Regarding claim 18, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the ice mold comprises:
a top wall (61); and
a projecting structure fixed or supported at only one end).

Regarding claim 20, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the thermal enhancement structure (106 by Howard) comprises copper foam (refer to col. 5, lines 10-11 by Howard).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Howard (US 7,377,419), and further in view of Mori (US 7,444,829).
Regarding claim 4 Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses wherein the top wall and the plurality of sidewalls are formed from copper (refer to col. 4, lines 29-30) and have a constant thickness (refer to Fig. 2b), but fails to explicitly disclose formed from a single sheet.
However, Mori teaches an automatic ice making machine (refer to Fig. 3), comprising a top wall (11a) and a plurality of sidewalls (11b) formed from a single sheet of copper (refer to Fig. 3, and col. 5, lines 40-42).
As such, it would have been obvious to a person having ordinary skill in the art of ice maker machine design before the effective filing date of the claimed invention to substitute Kawasumi’s top wall and plurality of walls to be formed from a single sheet as .

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Howard (US 7,377,419), and further in view of Hamada (JP 2004-132645, as provided by Applicant; refer to attached translation).
Regarding claims 6 and 19, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 18 respectively. Further, Kawasumi as modified discloses the plurality of sidewalls, but fails to explicitly disclose wherein each of the plurality of sidewalls are separated by a gap to permit flexing relative to each other.
However, Hamada further teaches an automatic ice-making machine (refer to Fig. 2), comprising an ice mold having a plurality of sidewalls separated by a gap (refer to Fig. 2 below) to permit flexing relative to each other, in order for the mold to be able to absorb stress due to the volume change of ice forming (refer to pg. 2, line 9).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi such that each of the plurality of sidewalls are separated by a gap to permit flexing relative to each other in view of the teachings by Hamada, in order for the mold to be able to absorb stress due to the volume change of ice forming.


    PNG
    media_image2.png
    273
    266
    media_image2.png
    Greyscale

Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Howard (US 7,377,419), and further in view of Sun (US 2020/0132347).
Regarding claim 10, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses the thermal enhancement structure, but fails to explicitly disclose a plurality of internal tubes.
However, Sun further teaches an evaporator coil insert, comprising a thermal enhancement structure (refer to Fig. 3B, wherein it includes insert 110 made of copper), including a plurality of internal tubes (120), in order to support the thermal enhancement structure (refer to par. 19, line 6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi by providing a plurality of internal tubes in view of the teachings by Sun, in order to provide support to the thermal enhancement structure.

Regarding claim 12, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kawasumi as modified discloses the plurality of internal tubes, but fails to explicitly disclose comprising greater than 10 tubes.
However, it appears that the ice making assembly of Kawasumi as modified would operate equally well with the plurality of internal tubes including greater than 10 tubes. Further, applicant has not disclosed that by comprising greater than 10 tubes solves any stated problem, indicating simply that the thermal enhancement structure 232 includes greater than 5 tubes, greater than 10 tubes, greater than 15 tubes, greater than 20 tubes, or more; in addition, or alternatively, thermal enhancement structure 232 may include fewer than 50 tubes, fewer than 25 tubes, fewer than 10 tubes, or fewer.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the plurality of tubes of Kawasumi including greater than 10 tubes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kawasumi.

Regarding claim 13, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kawasumi as modified discloses the plurality of internal tubes, but fails to explicitly disclose comprising about 15 tubes.
However, it appears that the ice making assembly of Kawasumi as modified would operate equally well with the plurality of internal tubes comprising about 15 tubes. Further, applicant has not disclosed that by comprising about 15 tubes solves any stated problem, indicating simply that the thermal enhancement structure 232 includes 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the plurality of tubes of Kawasumi comprising about 15 tubes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kawasumi.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Howard (US 7,377,419), and further in view of Petrenko (US 7,703,300).
Regarding claim 14, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses the primary evaporator tube, but fails to explicitly disclose being a half-inch copper tube.
However, Petrenko further teaches that it is known in the art of refrigeration, to provide an ice making evaporator including a copper tube (refer to col. 21, lines 2-4).
One having ordinary skill in the art of refrigeration would recognize that copper is an excellent conductor of heat, and therefore well suited for use in ice machines.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi such that the primary evaporator tube is a copper tube in view of the teachings by Petrenko, because copper is an excellent conductor of heat, and therefore well suited for use in ice machines.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the primary evaporator tube to be a half-inch tube because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kawasumi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763